—'.Order unanimously reversed, writ sustained, and relator remanded to Nassau County Court for rearraignment and repleading. Memorandum: At the time of relator’s entry of his plea of guilty, the court addressed to him the inquiry “Will the record indicate that the defendant has indicated and *799stated on the record that no promises have been made to him and you have discussed this with your attorney? You also have discussed any prior records you may have had in regard to any consequences of the plea?” To the inquiry the relator answered “ Yes ”. Such inquiry did not constitute an effective communication to the relator of the warning required by section 335-b of the Code of Criminal Procedure. The provisions of the section then in effect required that adequate warning given at the time of arraignment and also at the time of entry of the plea. (See People ex rel. Manning v. Fay, 16 N Y 2d 1061; People ex rel. Johnson v. La Vallee, 18 N Y 2d 911.) (Appeal from order of Cayuga County Court dismissing writ of habeas corpus following a hearing.) Present — Williams, P. J., Bastow, Goldman, Henry and Marsh, JJ.